Citation Nr: 0213765	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957 with a period of service in the Mississippi 
National Guard from March to November 1954.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  

A videoconference hearing was held in July 2002 before the 
undersigned member of the Board.  38 U.S.C.A. § 7107(c), (e) 
(West Supp. 2002).  A transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have asbestosis related to asbestos 
exposure in service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's Application for Compensation or Pension was 
received in May 2000, and it is substantially complete.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

When submitting his claim, the veteran asked the RO to obtain 
his VA treatment records, which the RO did.  He also 
submitted a release for the records of Dr. Robert May (MEA 
Medical Clinic), excerpts from his service personnel records, 
a statement in support of his claim, and x-ray evaluations 
and pulmonary function test results from Dr. James Ballard.  
By letter dated in June 2000, the RO requested that the 
veteran provide information regarding his alleged exposure to 
asbestos in service and to identify all medical treatment 
received both during and after service.  He was told that VA 
would help him obtain records of his exposure after he 
provided the requested information.  By letter dated in 
February 2001, the RO advised the veteran of the evidence 
needed to substantiate his claim and that the RO would obtain 
all private medical records identified if he provided the 
appropriate authorization to obtain those records.  The RO 
also indicated that his service medical records and VA 
treatment records had been requested.  The record includes 
the veteran's service medical records, VA treatment records 
and private medical records which have both been obtained by 
the RO and submitted by the veteran.  The veteran testified 
in July 2002 and indicated that pertinent private medical 
records were in the claims file.  The veteran has not 
identified any additional pertinent evidence which could be 
obtained with regard to his claim.

By rating action in September 2000, the veteran's claim of 
service connection for asbestosis was denied.  A statement of 
the case was issued in October 2000.  Supplemental statements 
of the case (SSOC) were issued in November 2001 and February 
2002.  The rating decision, the SOC and the SSOCs together 
listed the evidence considered, the legal criteria for 
evaluating the claim, an analysis of the facts as applied to 
the applicable law, regulations and criteria, and informed 
the appellant of the information and evidence necessary to 
substantiate the claim.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate his claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  As 
noted above, the RO has obtained the veteran's service 
medical records, VA and private treatment records.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran was afforded VA 
examinations in June 2000 and May 2001.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA in the SSOC issued in November 2001 
and of the implementing regulations in the February 2002 
SSOC.  The requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Service connection for asbestosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c) (October 3, 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The service medical records are negative for findings or a 
diagnosis of asbestosis in service.  The service personnel 
records show that the veteran was a metal worker during 
service.  

A VA examination was conducted in July 1991.  A chest x-ray 
report indicated that there was suspicion of nodular density 
in the right suprahilar region below the anterior aspect of 
the right first rib.  Otherwise, both lungs were clear of any 
acute process.  On examination, the veteran reported that he 
had smoked for 20 years and that he had "exhausted" 
shortness of breath on running.  The respiratory system was 
clear to auscultation and percussion.  The impression 
included right suprahilar mass, rule out cancer.  

In an April 1995 report, Dr. Harron said that April 1995 
records and physical examination indicated that the veteran 
had industrial exposure to asbestos products from 1961 to 
1973 when he worked as a pipefitter for Armstrong.  Pulmonary 
function tests were indicative of restrictive lung disease.  
A chest x-ray showed primary s and secondary t sized 
opacities involving six lung fields, profusion 1/2 and it was 
indicated that this was consistent with asbestosis.  The 
examiner indicated that on the basis of the records and his 
reading of the chest x-ray, he could make a diagnosis of 
asbestosis within a reasonable degree of medical certainty.  
It was noted that the diagnosis of pulmonary asbestosis meant 
that the individual was suffering from an abnormality of the 
parenchymal lung tissue as a result of exposure to asbestos 
products.  

Private outpatient treatment records dated from October 1997 
to January 1998 show diagnoses of bronchitis and pneumonia.  
An October 1997 radiology report noted lower left lung 
infiltrate.  A January 1998 radiology report indicated that 
the chest x-ray was negative. 

An August 1999 report of x-ray evaluation by Dr. Ballard, a 
NIOSH Certified B-Reader, indicated that PA and lateral views 
of the chest dated in April 1999 were reviewed for the 
presence of and classification of pneumoconiosis (asbestosis) 
according the ILO 80 classification.  It was indicated that 
small irregular T/T sized opacities were seen in the mid and 
lower lung zones bilaterally.  Profusion was 1/0.  Pleural 
plaques were seen face on bilaterally with an extent of 3 
bilaterally.  It was concluded that the above parenchymal 
changes were consistent with asbestosis.

A January 2000 private x-ray report by Dr. Ballard indicated 
that chest x-rays dated in July 1999 were reviewed for the 
presence of a classification of pneumoconiosis according to 
the ILO 80 classification.  It was indicated that inspection 
of the lung parenchyma demonstrated interstitial changes in 
the mid and lower lung zones bilaterally, consisting of small 
and irregular opacities of size and shape S/T, profusion 1/0.  
It was indicated that pleural plaques were seen.  No 
parenchymal infiltrates, nodules or masses were seen.  The 
conclusion was that the above parenchymal and pleural changes 
were consistent with asbestosis provided the subject's 
exposure history and period of latency were appropriate.  

On VA examination in June 2000, the veteran complained of 
shortness of breath and occasional cough.  He reported that 
he was exposed to asbestos during service when he was in 
maintenance and mechanics, changing brake shoes, welding, 
pipefitting and insulation from 1954 to 1957.  He also 
reported that he worked for Armstrong Rubber Company for 14 
years and was diagnosed with asbestos in 1994 through the 
Pipefitters' Union.  A chest x-ray showed that both lungs 
were clear of any acute process.  A computerized tomography 
(CT) scan of the chest in the prone and supine positions 
showed no evidence of pleural thickening or pleural 
calcification.  Small questionable parenchymal scarring was 
noted in the right base.  No other significant abnormalities 
were noted.  Pulmonary function tests showed that moderate 
restrictive impairment was present.  The diagnosis was 
history of asbestos exposure.

A May 2001 VA examination report noted the inservice and 
postservice history of exposure to asbestos.  The veteran 
reported that he was a smoker with 25 pack years and he 
reported he had airway responsiveness to smoke since the 
1980s.  The veteran complained of a constant cough and 
occasional sputum that was whitish-greenish.  It was 
indicated that he had pneumonia in the past but had not been 
hospitalized.  He reported a history of shortness of breath 
for 8 to 10 years.  On examination of the lungs, he had 
occasional expiratory wheezes but no Velcro rales or rhonchi 
were heard.  He had no evidence of clubbing or skin lesions.  
It was indicated that June 2000 pulmonary functions tests 
showed a moderate restrictive impairment.  It was also 
indicated that high resolution CT chest scans in June 2000 in 
both prone and supine positions showed no evidence of pleural 
thickening or pleural calcification.  The only parenchymal 
change noticed was scarring in the right base.  The examiner 
concluded that the veteran had a history of significant 
exposure to occupations related to asbestos and that his 
physical examination and his chest x-ray or CT scan did not 
support a diagnosis of asbestosis.  

A January 2002 statement of Dr. Johnston, indicated that the 
veteran presented at his clinic for the first time in 
December 2001 with a history of some abnormal findings on 
chest x-ray in January 2000.  It was indicated that the 
radiologist determined that he had parenchymal and pleural 
changes consistent with asbestosis.  Dr. Johnston referred 
the veteran to a local pulmonologist.

A January 2002 statement of Dr. McEachern, indicated that the 
veteran presented for evaluation of possible asbestosis.  It 
was indicated that he had been given that diagnosis by two B 
readers in the past and had brought records to confirm this.  
It was indicated that he had a history that was very classic 
for asbestosis beginning in 1955 when he started working with 
asbestos as a pipe fitter.  It was also reported that he also 
had welding and brake shoe work while in the military and 
worked for three years in the boiler room, which was 
significant for asbestos exposure there.  Pulmonary function 
tests revealed evidence of restrictive lung disease which 
would fit asbestosis, however, the chest x-ray done by the 
examiner revealed no pleural changes, pleural calcifications, 
or interstitial findings associated with asbestosis.  It was 
noted that the veteran recently had a CT scan of the chest at 
the VA Medical Center and there was apparently no evidence of 
asbestosis seen.  Dr. McEachern indicated that, based on his 
evaluation of the veteran, it is not surprising that a 
diagnosis of asbestosis should be entertained because of his 
classic history and symptoms.  It was noted that his 
pulmonary function tests would represent asbestosis more than 
an emphysematous pattern even though the veteran is a 
cigarette smoker.  It was concluded that, based on the fact 
that he had had two B readings that stated there was 
consistency with asbestosis and his exposure history and 
pulmonary function tests would lean that direction, it is 
likely that the veteran does have asbestosis even though the 
examiner indicated that he could not find any radiographic 
evidence of asbestosis.  Dr. McEachern stated that he told 
the veteran that in his case he could not give him a 
diagnosis of asbestosis but stated that the likelihood is 
good that he probably does have this diagnosis.  

In July 2002, the veteran testified that during service he 
was a welder and pipe fitter.  He indicated that he was 
exposed to asbestos during service.  He testified that he 
went to work about one month after discharge from active 
service as a pipe fitter and welder.  He indicated that he 
first had problems breathing in 1985 or 1986.  He indicated 
that in the 1990s he was called in by his union to see a 
doctor with regard to asbestos exposure.  

The veteran seeks service connection for asbestosis.  He 
claims that he was exposed to asbestos while in service.  The 
record shows that the veteran was a metal worker during 
service, but there is no clear evidence that he was exposed 
to asbestos during service.  The record clearly establishes, 
however, that the veteran had significant asbestos exposure 
after service in his occupation as a pipefitter.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.  While the private medical reports 
dated in April 1995, August 1999 and January 2000 concluded 
that veteran had asbestosis, the most recent VA examination 
in May 2001, with accompanying radiographic evidence, and 
private examination report dated in January 2002, do not show 
a current diagnosis of asbestosis.  The June 2000 VA 
examination report found x-rays not diagnostic of asbestosis.  
The May 2001 VA examination report acknowledged the inservice 
and postservice history of exposure to asbestos and concluded 
that the recent chest x-ray and high-resolution CT scan did 
not support a diagnosis of asbestosis.  The January 2002 
private examination report noted prior diagnoses of 
asbestosis and concluded that, while the doctor thought it 
was likely that the veteran had asbestosis, he could not 
render a diagnosis of asbestosis, as he could not find any 
radiographic evidence of asbestosis. 

The clinical evidence from pulmonary function testing shows 
that the veteran has a restrictive lung defect.  The medical 
evidence is less clear as to the diagnosis.  There is medical 
evidence to support a diagnosis of asbestosis, and medical 
evidence to refute such a diagnosis.  The Board must evaluate 
and weigh that medical evidence.

What these medical records show is that the veteran has had 
chest x-rays in April 1995 that have been interpreted by Dr. 
Harron and Dr. Ballard to show parenchymal changes consistent 
with asbestosis.  He had chest x-rays in July 1999 
interpreted by Dr. Ballard to show parenchymal changes 
consistent with asbestosis, provided the exposure history and 
latency period were appropriate.  However, he also had chest 
x-rays in October 1997 showing left lower lobe infiltrate and 
a diagnosis of pneumonia, VA x-rays and high-resolution CT 
scans in June 2000 showing no pleural thickening or pleural 
calcification, and Dr. McEachern read x-rays to show no 
radiographic evidence of asbestosis.

Chest x-rays have not consistently been read to support a 
diagnosis of asbestosis, and the more sensitive high-
resolution CT scans show no evidence of asbestosis.  The 
preponderance of the medical evidence is against finding that 
the veteran has confirmed asbestosis.

Even assuming that a diagnosis of asbestosis were supported 
in the record, the evidence is overwhelming that the veteran 
has had significant and prolonged asbestos exposure post-
service as a pipe-fitter.  His private medical records 
reflect that he has reported his significant asbestos 
exposure as being post-service, working from 1961 to 1973 for 
Armstrong.  The veteran has also reported that he began work 
as a pipe fitter shortly after his discharge from the service 
in 1957, and his private medical records also show that he 
continued to work as a pipe fitter/welder long after 1973.  A 
January 1996 report for Dr. May indicated the veteran was a 
pipe fitter who injured himself that month when trying to 
connect a gas pipe or lift gas pipe while working for Smith 
Mechanical.  In June 1996, he was working for a plumbing and 
heating company when a foreign object flew into his eye while 
he was welding.  None of the medical evidence of record 
containing a diagnosis of asbestosis associates it with 
service, as opposed to his long-term and significant 
occupational exposure post-service.  Accordingly, the 
preponderance of the evidence is against finding that 
asbestosis, if present, was incurred in active service.

The Board has given consideration to the veteran's contention 
that he has asbestosis which is related to asbestos exposure 
in service.  However, this assertion cannot serve to prove 
that the veteran's lung disorder was caused by service.  
While the veteran is competent to describe the symptoms and 
events he experienced during service, he is not competent to 
proffer a medical diagnosis or a medical opinion regarding 
the etiology of his lung disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The clear preponderance of the evidence is against the 
veteran's claim of service connection for asbestosis.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asbestosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

